DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on December 23, 2020 has been carefully considered.  Claims 1-19 are canceled.  Claim 27 is new.  Claims 20-27 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the recitation of “the closed stage separation apparatus” (at line 3) lacks proper positive antecedent basis.  It is noted that independent claim 20 now sets forth “an enclosed separation stage apparatus” (at line 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (“Life cycle comparison of hydrothermal liquefaction and lipid extraction pathways to renewable diesel from algae”, published online on June 7, 2012) in view of Bellusi et al. (US 2011/0294175).
Regarding claim 20, Frank et al. discloses a system (see FIG. 3 and its description in the figure legend; see also discussion under the heading 2.3 HTL model) for conversion of a biomass (i.e., ‘Algae slurry’), comprising:
	a hydrothermal liquefaction (HTL) stage apparatus (i.e., labeled ‘HTL’) that hydrothermally liquefies the biomass in an aqueous medium at a temperature and pressure (i.e., as set by a first ‘Pump’, a first heat exchanger ‘HX’, and ‘Q1’ provided by “heat integration with on-site combined heat and power operation”; see Fig. 3 description) selected to form a conversion product comprising a separable bio-oil fraction and an aqueous fraction containing residual organics therein (See discussion under the heading 1.2 Hydrothermal liquefaction process: “HTL heats whole algae in a wet slurry to approximately 250 °C to 350 °C at 1500 to 3000 psi.  Under these conditions, algal cells liquefy and water catalyzes reactions amongst the biomass constituents.  As a result, the biomass slurry is converted to oil, aqueous, gas and char or coke-like solid fractions.”  “The aqueous phase contains many dissolved organic molecules and nitrogen, the later largely as ammonia.”);
	a separation stage apparatus (i.e., a separator vessel, as illustrated, located immediately downstream from the first heat exchanger ‘HX’) configured to receive the conversion product and separate the bio-oil fraction (i.e., as an ‘HTL Oil’ stream) and provide the aqueous fraction containing the residual organics (i.e., recovered from the bottom of the separator); and
	a catalytic hydrothermal gasification (CHG) stage apparatus (i.e., labeled ‘CHG’) operatively coupled to the separation stage apparatus and configured to receive the aqueous fraction containing residual organics from the separation stage apparatus at a selected temperature and pressure (i.e., as set by a second pump, illustrated; a second heat exchanger ‘HX’; and ‘Q2 provided by “heat integration with on-site combined heat and power operation”, see FIG. 3 description) that forms a gas product containing at least one medium BTU product gas (i.e., separated as ‘Biogas’ product; See discussion at the second paragraph under the heading 2.3 HTL model: “The CHG biogas is 60 % CH4 and 40 % CO2 volumetrically,” which is known in the art as a medium BTU gas).
	With respect to the limitation of an “enclosed” separation stage apparatus, Applicant’s FIG. 1 shows a separation stage apparatus 20 represented by an enclosed separation vessel that separates the conversion product 18 into only a bio-oil fraction 22 and an aqueous fraction 34, and no venting or release of a gas phase occurs at the separation stage apparatus 20.  Therefore, the limitation of an “enclosed” separate stage apparatus has been interpreted as an enclosed separation vessel that performs a separation between the bio-oil and aqueous phases, without venting or releasing a gas phase.  The separation stage apparatus in the system of Frank et al. (see FIG. 3) is deemed to meet the claim limitation because the apparatus separates the conversion product from the ‘HTL’ stage apparatus into only the bio-oil fraction (i.e., the ‘HTL Oil’) and the aqueous fraction (i.e., recovered at the bottom of the separator), and no venting or release of a gas phase occurs at the separation stage apparatus.   
	Frank et al. does not specifically disclose that the separation stage apparatus is configured to “coalesce droplets of the bio-oil fraction” in order to recover the bio-oil fraction (i.e., to recover the ‘HTL Oil’, FIG. 3).
	Bellusi et al. discloses a system (FIG. 1; para. [0035]-[0040]) for conversion of biomass (i.e., microalgae from cultivation ponds A and cultivation ponds/containers B) comprising:
a hydrothermal liquefaction (HTL) stage apparatus (i.e., a pressurized container D for thermal treatment of a thickened aqueous suspension 9 of the microalgae) that hydrothermally liquefies the biomass in an aqueous medium at a temperature and pressure selected to form a conversion product (i.e., a mixture containing residual degraded algal mass and suspension water through line 11) comprising a separable bio-oil fraction and an aqueous fraction containing residual organics therein (i.e., “The thermal treatment (hydrothermal treatment) comprises heating the suspension of concentrated biomass in a container, under pressure, to a temperature ranging from 80 to 350 °C., preferably from 150 to 330 ° C. The pressure is maintained at such values as to keep at least part of the water in the liquid state. The pressure can be maintained, for example, at between 0.1 and 25 MPa, preferably from 0.5 to 18 MPa,” see paragraph [0028]; “During the thermal or hydrothermal treatment phase, the breakage of the cell membranes and separation of the oil phase are effected. Furthermore, the polysaccharides and protein material are partially converted to bio-oil whereas the remaining part is hydrolyzed producing glucoside and protein fractions soluble in water and easily assimilable as nutrition by both heterotrophic microalgae and micro-organisms which live with them in consortium,” see paragraph [0030]); and
a separation stage apparatus (i.e., a separator E) configured to receive the conversion product 11 and recover the bio-oil fraction (i.e., the bio-oil is removed through line 12) and provide the aqueous fraction containing the residual organics (i.e., the residual aqueous suspension, rich in hydrosoluble carbohydrates and proteins, is removed through line 4);
wherein the separation apparatus E is an “enclosed” separation stage apparatus because the separation apparatus E separates the conversion product 11 into only the bio-oil fraction 12 and the aqueous fraction 4, and no venting or release of a gas phase into the atmosphere occurs at the separation apparatus E.
Specifically, Bellusi et al. discloses that the separation apparatus E can be configured to “coalesce droplets of the bio-oil fraction” in order to recover the bio-oil fraction 12 (i.e., the separator E comprises, “… a separation/recovery section of the bio-oil, by means of known techniques and devices such as, for example, a static separator,” see paragraph [0030]; as well-known in the art, a static separator operates by separating an oil phase from an aqueous phase using gravity, where the droplets of oil coalesce into an organic phase that is separated from the aqueous phase within the static separator).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a separator that is configured to recover the bio-oil fraction by coalescing droplets of the bio-oil fraction for the separation stage apparatus in the system of Frank et al. because such separator (i.e., a static separator) would have been recognized in the art as a suitable type of separator for the specific application of separating and recovering a bio-oil fraction from the conversion product of a hydrothermal liquefaction stage apparatus, as taught by Bellusi et al.
Regarding claim 25, the limitation “wherein the gas product when combusted generates sufficient energy such that the sum of the energy demands for conversion of the biomass feedstock to the product gas is a net positive” does not impart further patentable weight (i.e., structure) to the apparatus claim because the gas product is not considered an element of the apparatus.  See MPEP §§ 2114, 2115.  In any event, Frank et al. discloses that the product gas comprises a medium BTU gas (i.e., “The CHG biogas is 60 % CH4 and 40 % CO2 volumetrically,” see discussion at the second paragraph under the heading 2.3 HTL model), and such gas would be expected to exhibit the properties as claimed when combusted.
Regarding claim 26, Frank et al. further discloses one or more heat exchangers positioned to distribute heat to selected locations in the HTL stage apparatus and/or the CHG stage apparatus (i.e., the first heat exchanger ‘HX’ at the HTL stage apparatus; the second heat exchanger ‘HX’ at the CHG stage apparatus; and ‘Q1’ at the HTL stage apparatus and ‘Q2’ at the CHG stage apparatus, where ‘Q1’ and ‘Q2’ heat the feeds to the HTL and CHG stage apparatus by heat exchange with the heat recovered by “heat integration with on-site combined heat and power operation,” see FIG. 3 description).
Regarding claim 27, Frank et al. further discloses a make-up heater (i.e., a heater that provides a 30°C reheat at location ‘Q2’ after the ‘CHG’ heat exchanger ‘HX’; see FIG. 3) operably engaged between the catalytic hydrothermal gasification apparatus (CHG) and the enclosed separation stage apparatus (i.e., “The HTL aqueous phase is processed to produce biogas by CHG. Q2 is a 30°C reheat after the CHG HX.  Q1 and Q2 are provided by heat integration with on-site combined heat and power operation,” see description below FIG. 3).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (“Life cycle comparison of hydrothermal liquefaction and lipid extraction pathways to renewable diesel from algae”, published online on June 7, 2012) in view of Bellusi et al. (US 2011/0294175), as applied to claim 20 above, and further in view of Vergel (US 2010/0038284).
Regarding claims 21 and 22, Frank et al. (see discussion under the second paragraph of the heading 1.2 Hydrothermal liquefaction process) discloses,
“The HTL oil properties shown in Table 1 indicate that the HTL oil is unsuitable for engine use directly, e.g., oxygen and nitrogen levels are high.  Thus, upgrading is required and stabilization may be required prior to transportation to upgrading facilities.”
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include an upgrade stage apparatus configured to upgrade the bio-oil fraction released from the separation stage apparatus in the system of Frank et al. because the upgrade stage apparatus would further process the bio-oil so that it was suitable for engine use.
	Frank et al., however, does not disclose that the upgrade stage apparatus is configured to upgrade the bio-oil “over a hydrogenation catalyst at a temperature up to about 450 °C and a hydrogen partial pressure up to about 150 atmospheres,” or that the upgrade stage apparatus further comprises at least one heat exchanger operatively coupled to the upgrade stage apparatus.
	Vergel discloses a system (see FIG. 1) comprising an upgrade stage apparatus (i.e., a reactor 1) configured to upgrade bio-oil (i.e., a feedstock oil of biological origin through line 5, such as an oil derived from algae; see paragraph [0060])) over a hydrogenation catalyst (see paragraph [0071]) at a temperature in the range of from 250 to 420 °C (see paragraph [0067]) and a pressure in the range of 25 to 150 bar (see paragraph [0068]) to yield a green crude (i.e., a diesel fuel through line 14).  In the Examples, the hydrogen partial pressure was set at 63 bar (see paragraphs [0121]-[0125]).  Vergel further discloses that the upgrade stage apparatus comprises at least one heat exchanger (i.e., a heat exchanger 7) operatively coupled to the upgrade stage apparatus.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upgrade stage apparatus of Vergel for the upgrade stage apparatus in the modified system of Frank et al. because the apparatus was shown to efficiently upgrade bio-oils with limited methanation, reduced hydrogen consumption, and lower overall exothermicity, as taught by Vergel (see paragraphs [0033]-[0034]).
	Regarding claim 23, Frank et al. further discloses a heat exchanger (i.e., the first heat exchanger ‘HX’, which heats the feed of ‘Algae slurry’ to the ‘HTL’ stage using the effluent from the ‘HTL’ stage; also, ‘Q1’ which provides the remaining heat demand for HTL by “heat integration with on-site combined heat and power operation”, see FIG. 3 description) operatively coupled to the hydrothermal liquefaction (HTL) stage apparatus.
	Regarding claim 24, Frank et al. discloses that the heat exchanger ‘Q1’ provides heat to the feed of the ‘HTL’ stage apparatus by integration with on-site combined heat and power operation.  Vergel further recognizes that the hydrogenation reaction performed by the upgrade stage apparatus is highly exothermic (see, e.g., paragraph [0036]).  The combination of Frank et al., Bellusi et al., and Vergel, however, does not specifically disclose that “both of the heat exchangers are operably engaged to exchange thermal transfer fluid”.  In any event, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operably engage both of the heat exchangers to exchange thermal transfer fluid in the modified system of Frank et al. because it would have been well-known to one of skill in the chemical engineering art to provide heat integration between the heat consuming and the heat generating units of the plant (i.e., to utilize excess or waste heat generated by an exothermic process unit to heat an endothermic process unit) so that the plant can be run in an energy efficient manner.
Response to Arguments
Applicant's arguments filed on December 23, 2020 have been fully considered.
The rejection of claims 20-26 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment to claim 20, which now recites “an enclosed separation stage apparatus”.  The “enclosed” language is supported by Applicant’s specification.
	The rejection of claims 20, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Frank et al. (“Life cycle comparison of hydrothermal liquefaction and lipid extraction pathways to renewable diesel from algae”, published online on June 7, 2012) in view of Bellusi et al. (US 2011/0294175) and the rejection of claims 21-24 under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Bellusi et al. (US 2011/0294175), as applied to claim 20 above, and further in view of Vergel (US 2010/0038284) have been maintained.  Applicant’s arguments (see Remarks at page 5, fourth paragraph) are not considered persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774